                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JOSEPH O’BYRNE, et al.                            :
                                                  : Case No. 2:19-cv-2493
               Plaintiffs,                        :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  : Magistrate Judge Deavers
WEYERHAEUSER COMPANY, et al.                      :
                                                  :
               Defendants.                        :

                                      OPINION & ORDER

       This matter is before the Court on Defendant Westport Homes, Inc.’s (“Westport”) and

Defendant Weyerhaeuser Co.’s (“Weyerhaeuser”) Motions to Strike Jury Demand (ECF Nos. 13,

15) filed in October 2019. Plaintiffs filed their complaint on June 14, 2019 against Westport and

Weyerhaeuser and demanded a jury trial. (ECF No. 1). Westport filed a Motion to Strike the Jury

Demand, arguing that Plaintiffs voluntarily waived their right to a jury trial through a purchase

agreement they signed with Westport. (ECF No. 13). Weyerhauser joined in Westport’s Motion,

arguing that the jury waiver in the contract between the contracting Plaintiffs and Westport also

applies to the Plaintiffs’ claims against Weyerhaeuser because the cause of action against

Weyerhaeuser arises out of the purchase agreement. (ECF No. 15). With the Motions to Strike

pending, the Plaintiffs filed an amended complaint on March 24, 2020. (ECF No. 26).

       Once a plaintiff files an amended complaint, it “replaces the original.” Fla. Dep’t of

State v. Treasure Salvors, Inc., 458 U.S. 670, 702 (1982). The original complaint is thereafter

“null and void.” Glass v. The Kellogg Co., 252 F.R.D. 367, 368 (W.D. Mich. 2008) (quoting

Vadas v. U.S., 527 F.3d 16, 22 n.4 (2d Cir. 2007)). With the complaint and the claims it contains

nullified, motions relating to that complaint and its claims are thus moot. Id. (citing Cedar View,


                                                 1
Ltd. v. Colpetzer, No. 5:05-CV-00782 2006 WL 456482, *5 (N.D. Ohio Feb. 24, 2006); Ky.

Press Ass’n, Inc. v. Commonwealth, 355 F.Supp.2d 853, 857 (E.D. Ky. 2005)). Defendants’

Motions to Strike (ECF Nos. 13, 15) are hereby DENIED AS MOOT.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             Chief United States District Judge
DATED: April 9, 2020




                                             2
